UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. : CASE No. 8:14-cr-512-T-17TGW
DAVID BROCK LOVELACE

Defendant.

 

REPORT AND RECOMMENDATION

The defendant, David Brock Lovelace, proceeding pro se,
requested to present orally a Motion to Suppress the Complaint based on a.
false statement in the complaint, and a Motion to Dismiss the Indictment
based on the alleged violation of his right to a speedy trial. The motions were
referred to me to conduct a hearing. After considering the parties’ arguments
and the case record, I recommend that the defendant’s motions be denied.

I,

Several months before this case arose, the defendant was indicted
on multiple charges of health care fraud and money laundering in this Court.-
Case no. 8:14-cr-164-T-23EAJ(“the first case”). On November 14, 2014,
while on bond in the first case, the defendant was arrested on a ctiminal

complaint, alleging health care fraud similar to that in the first case.
On December 10, 2014, a grand jury returned this indictment.
against the defendant, charging him with one count of conspiracy to pay
health care kickbacks, in violation of 18 U.S.C. 371, and one count of
structuring to avoid reporting requirements, in violation of 18 U.S.C.
5324(a)(3) (Doc. 24). More specifically, it is alleged that the defendant
engaged in a conspiracy to pay cash kickbacks to medical clinics and
providers in exchange for biological test samples and patient information,
which were used in the submission of reimbursement claims to Medicare for’
clinical diagnostic laboratory services performed on the samples (id.). The
defendant is also charged with structuring the withdrawals of approximately
$109,000 in cash that he had received from a clinical laboratory company to
which he.had previously sent biological test samples (id.).

The defendant retained pro hac vice counsel Matthew S. Pappas,
and attorney Robert D. Eckard appeared on behalf of the defendant as local
counsel (Docs. 28, 31). The defendant entered a not guilty plea to both
counts (Docs. 26, 28). |

On February 2, 2015, defense counsel filed, on the defendant’s.
behalf, a Motion to Continue Trial (Doc. 42) and a Notice of Waiver of

Speedy Trial, stating that the defendant “knowingly and voluntarily Waives
any Rights that he may have under the Speedy Trial Act and under the US.
Constitution for a period of 180 days from the date of this filing”(Doc. 40).
The court granted the motion and found, pursuant to 18 US.C,
§ 3161(h)(7)(A), that the ends ofjustice served by such continuance outweigh
the best interest of the public and the defendant in a speedy trial (Doc. 44). .
On March 27, 2015, the Court held a status conference, at which
time defense counsel made an ore tenus Motion to Continue Trial, and
Waiver of Speedy Trial, through December 31, 2015 (Docs. 52, 53). The
court granted the motion, and found that the ends of justice served by the
continuance outweigh the best interest of the public and the defendant in a
speedy trial (Docs. 52, 54).
| At the June 12, 2015, status conference, the defendant informed:
the court that his trial in the first case was scheduled for October 2015 (Doc.
73).! The Court then placed this case on the trial calendar for the November
2, 2015 trial term (Docs. 73, 74).
However, on October 5, 2015, lead counsel Matthew Pappas

filed in the first case an “Emergency Motion To Continue Trial” due to

 

'In March 2015, Eckard moved to withdraw as local counsel (Doc. 50). That
request was granted, and Darlene Barror became local counsel (Doc. 68).

3
infirmities, and Pappas was relieved as defense counsel in the first case (see’
Doc. 80). Furthermore, local counsel filed a Motion to Continue Trial in this
case because it was unclear whether Pappas, who had not yet been relieved
in this matter, would be able to proceed as counsel (Doc. 85). The court
granted the defendant’s Motion to Continue Trial (Doc. 82). The defendant
also filed a waiver of his right to a speedy trial through December 2016 (Doc.
81). The Court accepted that waiver, finding that the ends of justice served
by the defendant’s waiver of speedy trial through December 31, 2016,
outweighed the best interest of the public and the defendant in a speedy trial
(Doc. 86). The Court scheduled a status hearing for February, 2016 (Docs..
87, 88).

In the meantime, the defendant’s trial in the first case proceeded
on November 30, 2015, through December 14, 20:15 (see Docs. 362-381). The
jury convicted the defendant on multiple counts, and the Court sentenced the
defendant to fourteen and one-half years in prison (Doc. 408). The defendant
appealed his conviction (Doc. 418), and Barror was appointed as defendant’s
appellate counsel (Doc. 437).

| At the status hearing in February 2016, Pappas was relieved as

counsel in this case, and Barror was directed to continue as defense counsel
(Doc. 91). Barror, on the defendant’s behalf, made another ore tenus motion
to continue the trial, which was granted (Docs. 91-93).

At the October 2016 status conference, the Court discussed
scheduling the trial for March 2017 (Doc. 99). Defense counsel, in response,
made an ore tenus motion to continue the trial, and the defendant waived his
speedy trial rights through December 2017 (id.). The court granted the
motion, and found that, pursuant to 18 U.S.C. § 3161(h)(7), the ends of
justice served by such continuance outweigh the best interest of the public
and the defendant in a speedy trial (see Docs. 99, 100, 101).

In April 2017, the Court set the trial for a date certain of J uly 17,
2017 (Doc. 105). The defendant responded by filing a Motion to Continue
Trial for an indefinite period of time, and gave a detailed explanation for this
request (Doc. 106). The motion stated, in part, as follows (id.):

The Defendant has two on-going appeals following

case 8:14-CR-00164 — Lovelace’s prior case in

front of Judge Merryday. Germain[e] to the issues

in the case before this Honorable Court are some of

the issues which are currently being appealed...

A) The case before this Honorable Court involves

DBL Management, LLC. This entity is the subject

of the case on appeal and whether or not it is a
sham corporation is being litigated.
C) The manner and means of the conspiracy are
very similar. If the Court of Appeals agrees with
Mr. Lovelace’s position that the claims were not
fraudulent, this would impact the position and
disposition of the case before this Honorable Court.

5. Judicial resources would be saved and no risk of
“a messy” situation would exist in the event that
the Court of Appeals agrees with the Defendant
and vacates case 8:14-CR-00164 based on the fact
that Lovelace’s position is that the claims he
submitted were not fraudulent.

6. Undersigned Counsel believes if this case is
scheduled for the Spring of 2018, the pending
appeals can be resolved and trial may not be
necessary at all.

Wherefore Undersigned Counsel prays that This

Honorable Court will take this case off the July

trial docket...

The Court granted the defendant’s motion for a continuance of
the trial (Doe. 109), and accepted the Defendant’s Waiver of Speedy Trial:
through April 30, 2018 (Doc. 104), finding that the ends of justice served by

such continuance outweigh the best interest of the public and the defendant

in a speedy trial (Doc. 109). In January 2018, the defendant filed a personally
signed Waiver of Speedy Trial, extending the waiver through December 2018
(Doc. 111). The Court approved the waiver, finding that “that the ends of
justice served by such continuance outweigh the best interest of the public
and the defendant in a speedy trial” (Doc. 112).

In July 2018, the defendant filed a personally signed waiver of
speedy trial through July 2019 (Doc. 118). The following month, the.
Eleventh Circuit issued a mandate affirming the defendant’s convictions in
the first case (Docs. 575, 577). The defendant was assigned to a prison in
Arkansas.

In October 2018, defense counsel filed a Motion to Withdraw
based on the defendant’s request to represent himself in this matter (Doc.
120), and the motion was referred to me (Doc. 123). In order to allow time
for the defendant to travel from the prison in Arkansas, oral argument on the
motion was heard on December 13, 2018 (Docs. 121-122, 124-125), I
granted the motion. As memorialized in my Order, Ithoroughly cautioned the
defendant on the dangers and disadvantages of self-representation (Doc. 129).
I advised him that he would be restricted by the rules of the jail, and the
limited access to materials there (id.). He nonetheless insisted that he

represent himself. Accordingly, I found that the defendant knowingly and

7
voluntarily waived his right to counsel, and assigned attorney Barror as.
standby counsel (id.).

Additionally, at the hearing, the defendant stated that “I'd like to
assert my right to a speedy trial” (see Doc. 141, p. 13). I advised the
defendant (twice) that he was going to see Judge Kovachevich the following
day, at which time he could tell Judge Kovachevich that he is asserting his
speedy trial right (Doc. 141, pp. 13, 14). However, there is no indication in
the record that the defendant asserted his speedy trial right at that status
conference before Judge Kovachevich, or that the defendant otherwise
retracted his speedy trial waiver through J uly 2019. To the contrary, based.
on the defendant’s new pro se status, the Court directed the Government to
reproduce all discovery to the defendant, and requested the Marshal or stand-
by counsel to inform the Court of the defendant’s computer access at the jail
(Doc. 130). The defendant also subsequently requested time to file pre-trial
motions (see Doc. 133).

On January 14, 2019, the defendant filed a “Status of
Defendant’s Ability to Appear Pro Se” representing that, at the Pinellas.
County Jail, he has no research capability or a laptop to type, and he therefore

is unable to prepare any motions on his case (Doc. 132). On February 1,
2019, the court held a.status hearing addressing those issues, and the
defendant stated at that time that he would need one month to file pretrial
motions (Doc. 133).
| However, in March 2019, the defendant did not file any pretrial
motions; instead, he filed a Motion to Transfer Defendant to BOP Pending
Trial, due to an alleged lack of legal resources at the Pinellas County Jail.
(Doc. 135). The Government opposed the motion, arguing that the County
Jail records were inconsistent with the defendant’s claims that he lacked
access to materials to prepare his defense (Doc. 138). Judge Kovachevich
referred the matter to me, and I conducted an evidentiary hearing and filed a
report that the evidence adduced at the hearing contradicted the defendant’s
claim that he did not have access to a laptop computer or legal research
resources (Docs. 139, 140, 143).
| On May 3, 2019, the Court held a status conference, and the
defendant told Judge Kovachevich that he was ready to present orally a
motion to suppress and a motion to dismiss (Doc. 145). Judge Kovachevich
referred the motions to me, finding the oral presentation of the motions was

acceptable. The motions were referred to me to conduct the hearing (id.). In
the interim, the court set a date certain of June 10, 2019, for the trial in this
case (Doe. 155).

On May 8, 2019, the defendant argued before me his oral
motions to suppress and dismiss (Docs. 151, 152, 153). Since the.
Government had not been apprised of the substance of the defendant’s
motions before the hearing, it was afforded the opportunity to file a post-
hearing memorandum, which it did (Doc. 161). -

The basis for the motion to suppress is that “there’s a false
statement in the complaint” (Doc. 158, p. 14). The defendant states that the
complaint falsely asserts that it is illegal to pay cash kickbacks in exchange
for DNA test samples and patient information (id., pp. 10-11). He contends:
that a regulation, 42 C.F.R. 411.351, makes that conduct “perfectly
allowable” (id., p. 13). Accordingly, the defendant seeks to suppress the
complaint (id., p. 14). He acknowledges that there is no statement or physical
evidence that was seized from him that he is trying to suppress (id., p. 15).

The defendant next argued his motion to dismiss the indictment
based on an alleged violation of his right to a speedy trial (see Doc. 158, pp.

16-21). He stated that four and one-half years have passed since he was:

arrested in this case, and that this is a presumptively prejudicial delay (id., p.

10
17). The defendant argued further that this delay is attributable to the
government (id., pp. 17-18). In this respect, the defendant stated that, at a
status hearing in late 2015 or early 2016, the Government counsel told the
Court that it was not ready to go to trial (id.).

| The defendant added that he had asserted his right to a speedy’
trial during a hearing before me (id., p. 17). I asked the defendant whether he
was prejudiced by the lengthy delay. I attempted to guide him in this inquiry,
asking him if there are any witnesses he intended to present, or if he was
otherwise hindered in his trial preparation due to the delay, but the defendant
was unable to articulate any actual prejudice (id., pp. 19-20). Thus, the
defendant responded that he does not have any witnesses to present (id., p.
19). I specifically asked him if his co-defendant, Dale DuBois, would be a.
witness on his behalf, which the defendant said was a possibility (id., p. 20).
However, that line of inquiry was cut short when Government counsel
pointed out that DuBois pled guilty quickly, and that she willbe a
Government witness against the defendant at trial (id., p.21). The defendant
also mentioned that he has lost contact with everyone during his
incarceration, but he also stated that he had not attempted to contact anyone
from prison (id., pp. 19-20). I then asked again whether the defendant “can
articulate any particular prejudice that [he] would suffer from going to trial

Il
after a lengthy period of delay,” and he responded that his “position is that it’s
presumptively prejudicial” and “[t]he government can offer no argument that
I’m not prejudiced” (id., p. 21).

At the end of the defendant’s argument, I asked him whether
there was “[a]nything further you want to say about that motion,” to which he
said, “No, Your Honor” (id., p. 22). I also inquired whether the defendant
had been “fully heard on th[ese] two motions,” and the defendant responded,
“Yes, Your Honor” (id., p. 22). The Government did not orally respond to the
defendant’s arguments, but was given until May 24, 2019, to file a written
response (id., p. 23). The Government filed timely a “Consolidated Response
in Opposition to Defendant's Oral Pre-Trial Motions” (Doc. 161).

| Il.

The motion to suppress is frivolous at best. The only thing that
the defendant is trying to suppress is the complaint. However, the defendant
has been indicted and the indictment completely supercedes the complaint.

| Moreover, the defendant acknowledged that no statements or
physical evidence was seized from him upon his arrest on the complaint.
Thus, there is simply no evidence to suppress.

The government’s response answers the defendant’s argument

that it was perfectly legal for him to pay cash for DNA swabs and patient

12
information. However, it is not necessary to address that issue with respect
to the motion to suppress, since that motion fails at the outset because there
is nothing to suppress.

| Il.

The defendant also seeks distnissal of the indictment, with
prejudice, arguing that he was denied the right to a speedy trial under the
Sixth Amendment of the United States Constitution.’ The Sixth Amendment
provides that, “[i]n all criminal prosecutions, the accused shall enjoy the right
to aspeedy and public trial.” U.S. Const. amend. VI. “The Sixth Amendment
right to a speedy trial attaches at the time of arrest or indictment, whichever
comes first, and continues until the date of trial.” United States v. Knight,

562 F.3d 1314, 1323 (11" Cir. 2009).

 

Although the defendant stated initially at the hearing that he was asserting
violations of both the Speedy Trial Act and his constitutional right to a speedy trial, he did’
not argue that the Speedy Trial Act was violated in this case. Further, after asserting his
argument regarding a constitutional violation, I asked the defendant, your “argument [is]
focused on the Sixth Amendment, correct?” to which the defendant responded, “It is” (Doc.
158, p. 19). Moreover, after the defendant presented his constitutional argument, I asked
him if he had been fully heard on his motions, and he responded, yes (Doc. 158, p. 22)..
Therefore, any allegation of a statutory speedy trial violation is waived. See Timson v.
Sampson, 518 F.3d 870, 874 (11" Cir. 2008) (although pro se pleadings are construed
liberally, arguments not properly briefed are abandoned); see also Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 681 (11" Cir. 2014) (issues raised in a perfunctory
manner, without supporting arguments and authority are deemed abandoned).

13
The Supreme Court identified four factors to consider in
determining whether there has been a violation of a defendant’s Sixth
Amendment right to a speedy trial: (1) the length of the delay; (2) the reason.
for the delay; (3) whether and how the defendant asserted the right to a
speedy trial; and (4) the amount of prejudice suffered by the defendant.

Barker v. Wingo, 407 U.S. 514, 530 (1972); United States v. Schlei, 122 F.3d

 

944, 987 (11" Cir. 1997).

| The length of the delay must be “presumptively prejudicial” in
order to trigger an inquiry into the other three factors. A delay is
presumptively prejudicial as it approaches one year. Id.

On the other hand, even when there is a presumptively
prejudicial delay, the defendant still retains the burden of proving the
remaining factors in the speedy trial inquiry. United States v. Clark, 83 F.3d
1350, 1352 (11 Cir. 1996). Additionally, unless the first three Barker factors
“weigh heavily against the government,” a defendant generally must show
actual prejudice to satisfy the fourth prong of the analysis. United States v.
Register, 182 F.3d 820, 827 (11" Cir. 1999),

The defendant argued at the hearing that he satisfied the four

 

prongs of the Barker test. The defendant was arrested on a complaint on

14
November 14, 2014, and was indicted by a grand jury on December 10, 2014.

Thus, the time lapse of four and one-half years is presumptively prejudicial

 

for the purpose of triggering an inquiry into the other three Barker factors.
See United States v. Schlei, supra, 122 F.3d at 987.

The defendant contended that he also satisfied the remaining
three Barker factors. Thus, he argued that the trial delays are attributable to.
the Government, and that he asserted his right toa speedy trial in a hearing
before me (which took place on December 13, 2018) (Doc. 158, pp. 17,18).
Moreover, although the defendant concedes that he cannot show actual
prejudice, he contends that the presumption of prejudice is sufficient to
support the dismissal of the indictment in this case.

The Government responds, accurately, that the defendant

neglects to mention that he personally requested or

consented to each or every delay since his

indictment either by signed waivers of his speedy

trial rights and/or by orally waiving those rights in

open court and filing motions to continue his trial.

The docket establishes that the defendant

knowingly and expressly waived his right to a

speedy trial--personally and through his defense
counsel--no fewer than seven times.

(Doc. 161, p. 8).

15
Thus, the defendant submitted waivers of his right to a speedy
trial throughout this time period--for the years of 2015, 2016, 2017, 2018, and
up through July 2019 (Does. 40, 52-54, 81, 99, 106, 118). Some were
submitted on the defendant’s behalf by his attorneys, and others were
personally signed by the defendant. See Fayson v. Secretary of Florida.
Department of Corrections, 568 Fed. Appx. 771, 773-774 (11" Cir. 2014) (an
attorney may waive a speedy trial on his client’s behalf).

Furthermore, not only did the defendant knowingly and
voluntarily waive his speedy trial rights repeatedly, he filed motions to
continue the trial each time the court placed the case on the trial calendar,
with the exception of the current trial date (see Docs. 42, 85, 100, 105, 106).’
In this regard, the docket reflects an accumulation of delays that are solely
attributable to the defendant.

Thus, lead counsel became infirm soon before the November.
2015 trial date, necessitating a continuance of the trial, and ultimately
resulting in the Court relieving lead counsel of his representation of the

defendant; the defendant also requested the Court to continue the trial

 

3The court did not schedule a trial for 2018, while the defendant was awaiting the.
outcome of his appeals. Soon after his conviction in the first case was affirmed, the
defendant moved to represent himself, which further delayed rescheduling the trial.

16
pending the outcome of his appeals in the first case, the outcome of which
was germaine to the charges in this case; and the defendant’s decision to
proceed pro se led to delays in order to investigate the defendant’s claims that
he did not have access to legal materials to repare for trial. Notably,
awaiting the outcome of the defendant’s appeals, in itself, resulted in a delay.
of two and one-half years (March 2016-August 2018).

These circumstances (with the exception of the defendant’s
unsupported allegations that he did not have. access to necessary legal
resources) are reasonable bases to continue the trial, and were approved by
the Court in order to insure the defendant receives a fair trial in this case.
Nevertheless, the delays, which cumulatively amounted to four and one-half
years, are attributable to the defendant.

| The defendant, in support of his argument that the delay was
caused by the Government, argues that, “[i]n late 2015 or early 2016, [he] was
in Judge Kovachevich’s courtroom with the prior government counsel and
[Judge Kovachevich] asked government counsel directly if he was ready for
trial and he said no. And that was the reason for the delay. There’s nothing
else” (Doc. 158, pp. 17-18). The defendant has not identified any record

citation supporting this contention.

17
To the contrary, the case record belies the defendant’s contention
that delays in late 2015 or early 2016 were attributable to the Government.
Thus, it was the defendant who sought a continuance of the November 2015 ,
trial date due to lead counsel’s infirmities, and an overlap with his trial in the
first case (Doc. 85). Furthermore, in early 2016, lead defense counsel was’
relieved from representing the defendant (Docs. 85, 91, 92, 93).

In all events, even if the Government was not ready for trial at.
one point in time, that does not render the Government responsible for the
cumulative delays in this matter, nor does such a circumstance weigh heavily
against the Government. See United States v. Schlei, supra, 122 F.3d at 987
(different reasons for delay are accorded different weight; a Government
delay that occurs for valid reasons, as opposed to frivolous, dilatory, or bad
faith conduct, will not be accorded heavy weight against the Government.).

In sum, the reasons for the delay in this case is not a factor that.
weighs against the Government... Rather, as indicated, the cumulative effect
of these delays are squarély attributable to the defendant.

The next Barker factor is “whether and when the defendant

 

asserted the right to a speedy trial.” See United States v. Schlei, supra, 122

F.3d at 987. The defendant argued that he asserted his speedy trial right at a

18
hearing before me (Doc. 158, pp. 15, 17). That hearing took place on
December 13, 2018 — four years after his arrest in this case.

The record undercuts the defendant’s implicit contention that he
aggressively sought to exercise his right to a speedy trial. Thus, the defendant
waived his right to speedy trial multiple times, covering the years 2015, 201 6,
2017, 2018, and up through July 2019. Furthermore, as indicated, it was the
defendant who moved to continue each trial date.

The defendant states, correctly, that he may assert his right to a
speedy trial at any time. However, the fact that four years passed before the.
defendant asserted his right to a speedy trial isa consideration in this analysis.
Furthermore, after asserting his speedy trial right before me, the defendant
said nothing about a speedy trial during a status conference the following day
before the trial judge. To the contrary, the minutes from that status
conference indicate that, based on the defendant’s new pro se status, the
defendant was not ready to proceed to trial. Thus, the Court directed the
Government to reproduce all discovery to the defendant, and the Court
directed the Marshal or stand-by counsel to advise her of the defendant’s

computer access at the jail. The defendant also subsequently requested time

19
to file pre-trial motions. Thus, at that point, the case was beginning anew in
certain respects.

Therefore, in these circumstances, the fact that the defendant
asserted his right to a speedy trial (four years into this case) does not state a:

persuasive argument for finding that the defendant vigilantly asserted his trial

 

right. See United States v. Dunn, 345 F.3d 1285, 1296 (11" Cir. 2003). In
all events, this factor, which the defendant states is “a critical element for the
dismissal” of this case (Doc. 158, p. 15), certainly does not weigh against the
Government, as any delay following the defendant’s purported assertion of
his speedy trial right was attributable to the defendant.

The final Barker factor concerns the amount of prejudice

 

suffered by the defendant. United States v. Schlei, supra, 122 F.3d at 988.

 

As indicated, where, as here, the other Barker factors do not “weigh heavily.

 

against the government,” the defendant must show actual prejudice to warrant

 

dismissal of an indictment pursuant to Barker. United States v. Register,
supra, 182 F.3d at 827.

A defendant may demonstrate actual prejudice in one of three
ways: “(1) oppressive pretrial incarceration, (2) anxiety and concern of the

accused, and (3) the possibility that the accused's defense will be impaired.”

20
United States v. Dunn, supra, 345 F.3d at 1296-97. The third is the most

 

important consideration. United States v. Schlei, supra, 122 F.3d at 988.

The defendant was unable to put forth a single argument that the
delay in his trial resulted in any actual prejudice to him (Doc. 158, p. 19). l
attempted to guide him in this inquiry, asking specific questions whether his
ability to defend himself was hindered by the delay. However, the defendant
stated that he has no witnesses to call at trial. He speculated that his co-
defendant, Dale DuBois, may be a witness for him; however, the Government.
quickly clarified that DuBois pled guilty early in the process and would be
testifying against the defendant at trial. The defendant stated further that he
has ‘not been in contact with anyone since he has been in jail; however, he
also did not attempt to contact anyone. Thus, as to this factor, the defendant
stated repeatedly that he is relying upon the delay being “presumptively.
prejudicial” (Doc. 158, p. 21), which, as stated supra, p. 20, is insufficient in
this matter. |

The defendant also argued that “It}he government can offer no
argument that I’m not prejudiced” (Doc. 158, p. 21). However, this
contention shows a misapprehension of the legal burdens in this case. Thus,

even when there is a presumptively prejudicial delay, the defendant retains

21
the burden of proving the remaining factors in the speedy trial inquiry.
United States v. Clark, 83 F.3d 1350, 1352 (1 1m Cir. 1996).

With regard to whether the defendant had anxiety or concern, I.
note that, at the hearing, the defendant did not express anxiety; to the
contrary, the defendant appeared confident that he will be able to prove to the
Jury that his actions did not violate the law. Moreover, the defendant has not
demonstrated in any way that the conditions under which he was held, or the
length of his confinement, rendered the delay a constitutional violation. In
this regard, the defendant was initially detained pre-trial because he had
violated his bond in the first case, he was then released, and he subsequently.
began serving his 14 year sentence on the first case at a federal prison in
Arkansas.

In sum, although the time lapse of four and one-half years is
presumptively prejudicial for the purpose of triggering a Barker inquiry, the
remaining factors do not weigh against the Government. See Barker v.
Wingo, supra, 407 U.S. 514; United States v. Clark, 83 F.3d 1350, 1352(11"
Cir. 1996). Thus, it is unquestionable that these trial delays were requested’
by the defendant, and that the Court granted these requests to insure that the

defendant had every opportunity to be prepared and have a fair trial in this

22
case. Therefore, the defendant has not shown that his Sixth Amendment
constitutional right to a speedy trial was violated in this case. See Barker v.
Wingo, supra, 407 U.S. 514 (rejecting a Sixth Amendment violation despite
a five-year delay).
IV.

For the foregoing reasons, I recommend that the defendant’s oral.
Motion to Suppress the Complaint and Motion to Dismiss for a Sixth
Amendment violation of his speedy trial rights be denied.

Respectfully submitted,

Piavena| Ft, Wales,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

DATED: MAY 3 L, 2019

NOTICE TO PARTIES

A party has fourteen days from this date to file written objections
to the Report and Recommendation’s factual findings and legal conclusions.
A party’s failure to file written objections waives that party’s right to
challenge on appeal any unobjected-to factual finding or legal conclusion the
district judge adopts from the Report and Recommendation. 11" Cir. R. 3-1.

23
